Filed 5/17/13 by Clerk of Supreme Court



IN THE SUPREME COURT

STATE OF NORTH DAKOTA









2013 ND 82











In the Matter of the Chambering of New Judgeship 

No. 10 in the Northwest Judicial District









No. 20130134









Per curiam.





[¶1]	The 63rd  Legislative Assembly passed Senate Bill 2002, which was signed by the Governor, and will become effective July 1, 2013.  This legislation provides for two additional district court judges in the Northwest Judicial District. The legislation also provides for the chambers to be assigned by the Supreme Court.  A separate opinion will be issued regarding the chambering of each new judgeship in the Northwest Judicial District.

[¶2]	N.D. Sup. Ct. Admin. R. 7.1 provides the procedure for establishing judgeship chambers within the judicial districts of North Dakota. Notice that the Court was contemplating chambering new judgeship No. 10 in Williston, and providing an opportunity for written comment on the chambering of the new judgeship was posted May 1, 2013, on the Supreme Court website.  Notice was also given to the boards of county commissioners for Burke, Divide, McKenzie, Mountrail, Ward and Williams counties through their respective county auditors, and Notice was also forwarded to be published once in the official newspaper for each of the affected counties.  Written comments on chambering were permitted through May 15, 2013.

[¶3]	A Report containing population and caseload trends, and other criteria identified in N.D. Sup. Ct. Admin. R. 7.1, Section 4, was filed May 15, 2013, by Carolyn Probst, Trial Court Administrator for the Northwest Judicial District, supporting the chambering of new judgeship No. 10 in Williston. The Honorable William W. McLees, Presiding Judge of the Northwest Judicial District, also signed the Report.

[¶4]	The Northwest Judicial District is currently where the majority of the state’s

oil and gas activity is taking place, and Williston is at the center. This activity has dramatically impacted essential service providers, including the court system.  Case filings are significantly increasing throughout the district.




COUNTY



2010 FILINGS



2011 FILINGS



2012 FILINGS



Burke



1,216



1,597



2,079



Divide



856



1,229



1,612



McKenzie



3,911



5,333



9,179



Mountrail



4,176



4,903



5,637



Ward



13,663



11,944



13,179



Williams



6,971



8,519



10,635



     District Total



30,793



33,525



42,321




[¶5]	The Northwest Judicial District currently has seven District Judges and one Judicial Referee.  Two District Judges are chambered in Williston, and the remaining

District Judges and the Judicial Referee are chambered in Minot.  Additionally, in November 2012, due to significant caseload increases, a Surrogate Judge on assignment by the Chief Justice of the Supreme Court, began sitting as a District Judge in Watford City, McKenzie County, one full week each month. Despite the new judgeship authorized by the 61st Legislative Assembly, which was chambered as Judgeship No. 9 in Minot, the Northwest Judicial District continues to have a shortage of judicial resources. 
See
 Chambering of a New Judgeship in the Northwest Judicial District, 2009 ND 133, 770 N.W.2d 218.




Year



Judicial FTE

Required



Judical FTE

Actual



Difference



2010



10.02



8.00



-2.02



2011



10.68



8.00



-2.68



2012



12.52



8.00



-4.52




[¶6]	According to the Report filed by the Northwest Judicial District, the Williston judges are responsible for  the caseload in the western three counties of the district, Divide, McKenzie and Williams Counties, which in 2012 was approximately 50% of the caseload of the Northwest Judicial District.  While the Judicial Referee chambered in Minot travels to Williston one day every two weeks to handle all juvenile matters that are not of a time-sensitive nature, and a Surrogate Judge is sitting part-time in McKenzie County, the workload of the judicial officers in the district will continue to increase, as there is no evidence that interest in the oil and gas reserves in the Bakken and Three Forks Formations will soon subside.  In addition, the Report indicates that Williston topped $470 million last year in construction and remodel permit valuation, and added a dozen new hotels since 2010. Chambering a third judge in Williston will reduce the continually increasing workload of the two District Judges currently there, and aid in the prompt disposition of cases.

[¶7]	The following distribution of attorneys in the district indicates the need for more judges chambered in Williston. 




Burke



0



Divide



1



McKenzie



8



Mountrail



10



Ward



97



Williams



44




[¶8]	The district’s Report indicates that Williams County will complete renovations to the courthouse in August 2013, which will provide three courtrooms on the third-floor of the facility. The larger of the two courtrooms can easily accommodate twelve-person juries, and each has video conferencing capabilities for conducting prisoner appearances from the Williams County Jail, and receiving remote witness testimony, as necessary. A fourth fully equipped courtroom is also available in the basement. The renovations will also provide office space for three judges and their support staff in close proximity to the third-floor courtrooms.  

[¶9]	Williams, Ward and McKenzie Counties have Grade 1 jails, while Mountrail County has a Grade 2 jail.  Juveniles from counties in the Northwest Judicial District are detained either in Minot or Williston. The Northwest Human Service Center in Williston provides services for Divide, McKenzie and Williams counties, and the North Central Human Service Center in Minot provides services for Burke, Mountrail and Ward counties.

[¶10]	The Annual Estimates of the Resident Population by the U.S. Census Bureau, Population Division from April 1, 2010 to July 1, 2012, has the population in every county of the Northwest Judicial District increasing. With the continuation of the oil and gas activity, economic growth, and low unemployment rates, Williston’s population will increase.  The Report filed by the Northwest Judicial District cites the Williston Economic Development Office as identifying Williston as the fastest growing micropolitan area in the nation. The county population estimates are as follows:




COUNTY



2010 Population



2012 Population



Burke



1,968



2,171



Divide



2,071



2,228



McKenzie



6,360



7,987



Mountrail



7,673



8,734



Ward



61,675



64,798



Williams



22,398



26,697



            TOTAL



102,145



112,615




[¶11]	The Report filed by the district indicates the presiding judge consulted with the judges and judicial referee of his district concerning the chambering of the new judgeship, and that they favor chambering the position in Williston. A letter signed by all the District Judges and Judicial Referee was also received. The weighted caseload study supports the Williston location, and there are adequate facilities for the position.

[¶12]	IT IS HEREBY ORDERED, the new judgeship in the Northwest Judicial District is designated Judgeship No. 10, with chambers in Williston, North Dakota, to be filled in the manner provided by N.D.C.C. Chapter 27-25.

[¶13]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Mary Muehlen Maring

Carol Ronning Kapsner

Daniel J. Crothers